Citation Nr: 0842934	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  08-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing eligibility for death 
benefits administered by the Department of Veterans Affairs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1968.  He died in April 1986.  The appellant seeks 
recognition as the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

The death certificate shows that the veteran died in April 
1986.  On the death certificate, it was indicated that the 
veteran was divorced. 

In her application for VA benefits, dated in June 2007, the 
appellant stated that she and the veteran were married in 
1957 and they divorced in 1969.  

In August 2008, the appellant testified that she remained 
married to the veteran until he died. 

When a claimant's assertion of marriage to a veteran raises a 
question of validity, either on its face or conflicts with 
other evidence, VA regulations require further proof of 
marriage. 

Because the validity of the appellant's marriage to the 
veteran is raised, more than the statement of the appellant 
is required as proof of marriage.  38 C.F.R. § 3.204.  If a 
question of validity arises, proof of marriage requires any 
one of several types of evidence.  38 C.F.R. § 3.205.

The statement of the case in April 2008 it did not contain a 
summary of the applicable laws and regulations with 
appropriate citations and a discussion of how such laws and 
regulations affected the determination.  38 C.F.R. § 19.29.

To ensure procedural due process, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance.  

2. Furnish the appellant a supplemental 
statement of the case, citing 38 C.F.R. 
§§ 3.204 and 3.205, with a discussion of 
how the regulations affected the 
determination.  After 60 days or sooner 
if the appellant waives the 60-day period 
and if the benefit sought on appeal 
remains denied, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


